Citation Nr: 0408609	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  02-15 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for thyroid cancer, 
including as due to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel




INTRODUCTION

The veteran had active service from April 1963 to March 1966.  

This matter came before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Salt Lake City, Utah.  

In March 2004, the veteran, through his representative, 
claimed entitlement to service connection for an acquired 
psychiatric disorder (other than PTSD).  This claim is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran is not a veteran of combat.

2.  There is no credible supporting evidence of an in-service 
stressor.

3.  The veteran did not participate in a radiation-risk 
activity and was not otherwise exposed to ionizing radiation 
in service.

4.  Thyroid cancer did not have its onset during active 
service or result from disease or injury in service.


CONCLUSIONS OF LAW

1.  The veteran is not entitled to service connection for 
PTSD.  38 C.F.R. § 3.304(f) (2003).

2.  The veteran is not entitled to service connection for 
thyroid cancer, including as due to exposure to ionizing 
radiation.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  In effect, this new legislation 
eliminates the requirement under the old 38 U.S.C.A. 
§ 5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.

Under the VCAA, VA's duty to notify and assist has been 
significantly expanded in the following areas.  First, VA has 
a duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2003).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The Board finds no deficiencies with the duty to provide an 
appropriate claim form and to inform or assist the veteran.  
The veteran's claim was initially denied in September 2000.  
Although the RO informed him in October 2000 that it was 
treating his claims as claims to reopen a previous denial, 
the appeal is not one which requires new and material 
evidence.  See Section 7(b) of the VCAA.  That letter did 
note that the veteran's claim was denied in September 2000 
because there was no valid stressor to support a PTSD 
diagnosis.  The RO sent him an appropriate notification 
letter in April 2001 when it informed him that the thyroid 
claim was being reviewed again consistent with the provisions 
of the VCAA in light of his continued claim for benefits.  
The claim denied in September 2000 was again denied on the 
merits in October 2001, and the VCAA letter was sent prior to 
this readjudication of the claim.  There is no more than 
harmless error caused by the RO's discussion of new and 
material evidence.  

Moreover, the duty to notify was satisfied during the 
thorough development accomplished in this claim, as reflected 
in letters from the RO dated in July and November 2000; 
January, March, April, June, and August 2001; as well as in 
the detailed October 2001 rating decision and the August 2002 
statement of the case (SOC).  When the RO received notice 
from the Department of Defense (DOD) regarding records on 
radiation exposure, it informed the veteran of that notice in 
an August 2001 letter.  

It appears from the contentions and arguments presented that 
the veteran is fully aware of the relevant law and evidence 
germane to his claims on appeal, and is aware, as well, of 
the responsibilities that both he and VA share with respect 
to the development of the claims.  The notice contained in 
the above-referenced documents thoroughly informed him of 
what evidence and information VA had and what VA would be 
obtaining and explained that VA would make reasonable efforts 
to help him get evidence such as medical records, but that he 
was responsible for providing sufficient information to VA to 
identify the custodian of any records.  

In view of the above, and from review of the evidence in the 
claims file, there does not appear to be any additional 
missing information or other evidence that has not been 
accounted for in the RO's notification actions taken in 
connection with the appellate development and review of this 
appeal.  Therefore, the Department's duty to notify has been 
satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002), see 
also VAOPGCPREC 1-2004.

With respect to VA's duty to assist, all relevant records 
have been identified and obtained.  The claim is 
substantially complete.  The RO obtained the veteran's 
service medical records, VA records,  and private treatment 
records.  Moreover, the RO contacted the DOD's Radiation 
Standards and Dosimetry Laboratory for a radiation does 
estimate of the veteran.  A response from that agency was 
received in August 2001 indicating that no records were 
located for the veteran.  There is no indication of any 
additional relevant records that the RO failed to obtain.

The duty to assist also includes, when appropriate, the duty 
to conduct a medical examination of the claimant.  The RO did 
not provide the veteran a VA compensation examination 
regarding these claims because there already exists a current 
finding of thyroid cancer, which was linked to radiation 
exposure, and PTSD.  The critical elements missing in these 
claims are not current diagnoses, but rather a verified 
stressor and in-service exposure to radiation.  The veteran 
does not maintain that PTSD and thyroid cancer were manifest 
during service.  Accordingly, medical examination is not 
required, as there is no reasonable possibility that it would 
substantiate the claim.  

It is clear that the claimant has nothing further to submit 
with regard to these claims, and adjudication of his claims 
can proceed.  Further delay of the appellate review of this 
case by the Board would serve no useful purpose.

Accordingly, the Board finds that additional efforts to 
assist within the letter and spirit of the VCAA are not 
required.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements of law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  


PTSD

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2003); 
see also Cohen v. Brown, 10 Vet. App 128 (1997).  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, the United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals) (Court) has held that the 
regulatory requirement for "credible supporting evidence" 
means that "the veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).

The veteran's service personnel records reflect that he was a 
field communications crewman and a message clerk who served 
in Germany in the Army during the 1960s.  He does not claim 
that his stressor is related to his having engaged in combat 
with the enemy and he has not received combat citations, 
badges, or other decorations indicative of combat engagement.  
Thus, there are not "recognized military citations or other 
supportive evidence" that the veteran actually engaged in 
combat.  West v. Brown, 7 Vet. App. 70, 76 (1994) (emphasis 
added).  The Board finds, therefore, that the veteran is not 
a veteran of combat.  Accordingly, under 38 C.F.R. 
§ 3.304(f), the occurrence of claimed stressors not related 
to combat must be supported by credible evidence.

Service medical records show no complaints or diagnosis of 
PTSD.  VA treatment records dated from 1999 from the Salt 
Lake City VA medical center (VAMC) reflect recurrent 
diagnoses of major depression and panic and anxiety attacks.  
The veteran was preoccupied with work-related stress.  He 
initially analogized his problems in his work at the postal 
service with those in the military.  He said that he did not 
experience combat, but had a domineering autocratic sergeant 
in the Army and that he was involved in physical altercations 
with people of another race in what appeared to be race-
related violence.  By February 2000, he reported that things 
were "coming to a head" at work.  He was hospitalized 
voluntarily at the VAMC in Reno in April 2000.  He reportedly 
had contacted his treating medical providers at the Salt Lake 
VA and told them he could not bear going to work.  He drove 
around and contacted them and they told him he should admit 
himself to a psychiatric unit.  When admitted, it was 
determined that he had suicidal and possibly homicidal 
ideation related to his work.  The diagnosis at discharge was 
PTSD with delayed onset and major depression.  Medical 
personnel felt the veteran should not return to the postal 
service. 

The veteran wrote a letter in June 2000 drawing similarities 
in his postal and Army experiences.  He explained that he was 
treated unfairly in the postal service and that it gave him 
flashbacks of his Army service.  

VA treatment records dated from April  to July 2001 from Salt 
Lake City VAMC show that the veteran obtained another job.  
He reported that things were going well.  Diagnoses included 
major depression in partial remission, depression, and panic 
attacks.  An entry dated in July 2001 shows the veteran had 
"progressed significantly" in the last year.  

The veteran provided details of his alleged stressors in the 
aforementioned letter dated in June 2000.  He described his 
experiences with a sergeant who did not like him and would 
delight in placing him on KP and guard duty often, just to 
show the veteran who was boss.  The veteran reported that 
after one person got sick of guard duty, he shot the sergeant 
in the shoulder and he died of his wounds.  He said that he 
has since learned that most Army sergeants were all alike in 
that they were uneducated "backwoods red necks."  He 
indicated the sergeants were the reason he never made rank, 
and that the postal service was just like the Army in the way 
it promoted people.  Working in the postal service brought up 
his feelings again about the sergeants.  The postal service 
caused him to have dreams of the Army in Germany.  The 
veteran also thought of an incident where the crew he was 
with were testing portable radios and they joked that they 
would become sterile as a result.  The veteran did have one 
child but he believes he had a lowered sperm count due to 
working with the radios.  

These anecdotal incidents described by the veteran are not 
subject to verification.  In July 2000, the RO requested that 
he provide information, i.e., Information in Support of Claim 
for Service Connection for PTSD.  However, he provided no 
such information.  While VA has a duty to assist the 
appellant in the development of his claim, that duty is not 
"a one-way street."  If a claimant wishes help, he cannot 
passively wait for it.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991), aff'd on reconsideration, 1 Vet. App. 406 
(1991).

The veteran has been diagnosed as having PTSD.  However, he 
provided a history to these examiners of having experienced a 
stressful event in service, the details of which, as noted 
above, were not confirmed.  The Board is not obligated to 
grant service connection for PTSD solely because the record 
contains a diagnosis of PTSD.  See Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  The diagnoses of PTSD in this 
case were predicated on the veteran's history of a stressor 
which has not been verified or corroborated, either by 
service records or other supportive evidence.  The Board is 
not required to accept a veteran's uncorroborated account of 
his military experiences or the opinions of psychiatrists and 
psychologists that are based on such an uncorroborated 
history provided by the veteran.  See Wood v. Derwinski, 
1 Vet. App. 190, 192 (1991).

The veteran has indicated his belief that he was in stressful 
situations in service and suffers from PTSD.  As a lay 
person, with no apparent medical expertise or training, he is 
not competent to comment on the presence or etiology of a 
medical disorder.  Rather, medical evidence is needed to that 
effect.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (holding that 
laypersons are not competent to offer medical opinions).  The 
veteran's statements do not establish the required evidence 
needed.

For the reasons and bases provided above, the Board concludes 
that the evidence in this case preponderates against the 
claim for service connection for PTSD.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit of the doubt rule as required by law and VA 
regulations.  See 38 U.S.C. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003). 




Thyroid Cancer

Service connection may be established for a current 
disability based on different legal theories of entitlement.  
"Direct" service connection may be established by showing 
that a disease or injury had its onset in service or by 
showing that a current disability is a result of a disease or 
injury that was incurred in service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).  In 
general, establishing "direct" service connection for a 
disability requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease contracted or an injury sustained during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2003); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) (2003).  
Service connection for a malignant tumor may be established 
based on a legal "presumption" by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).

In Ramey v. Brown, 9 Vet. App. 40 (1996), the Court held that 
service connection for diseases which are claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  First, there are 
certain types of cancer which will be presumptively service 
connected under the of 38 C.F.R. § 1112(c) (West 2002).  
Second, 38 C.F.R. § 3.311(b) provides a list of "radiogenic 
diseases" which will be service connected provided that 
certain conditions specified in that regulation are met.  
Third, direct service connection (detailed above) can be 
established, as held by the Court of Appeals for the Federal 
Circuit in Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

According to 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), 
thyroid cancer can be service connected in a radiation-
exposed veteran if it becomes manifest to a compensable 
degree at any time after discharge.  Under 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d)(3)(i), a radiation-exposed 
veteran is one who, while serving on active duty, active duty 
for training, or inactive duty training, was exposed to a 
radiation risk activity.  Radiation risk activity is defined 
as (1) on-site participation involving atmospheric detonation 
of a nuclear device, including assignment to official 
military duties at Naval shipyards involving the 
decontamination of ships that participated in Operation 
Crossroads; (2) occupation of Hiroshima or Nagasaki between 
August 6, 1945 and July 11, 1946; (3) internment as a POW of 
the Japanese who was subject to the same degree of exposure 
as a member of the Hiroshima or Nagasaki occupation forces; 
and (4) service in which the veteran was, as part of his 
official military duties, present during a total of at least 
250 days before February 1, 1992, on the grounds of a gaseous 
diffusion plant located in Paducah, Kentucky, Portsmouth, 
Ohio, or the area identified as K25 at Oak Ridge, Tennessee.  
38 U.S.C.A. § 1112(c)(3) (West 2002); 38 C.F.R. 
§ 3.309(d)(3)(ii) (2003). 

According to 38 C.F.R. § 3.311, in all claims in which it is 
established that a radiogenic disease became manifest after 
service, but not to a compensable degree within the 
presumptive periods prescribed in §§ 3.307 and 3.309, and it 
is contended that that disease was the result of exposure to 
ionizing radiation, an assessment will be made as to the size 
and nature of the radiation dose or doses.  For purposes of 
38 C.F.R. § 3.311 the term "radiogenic disease" means a 
disease that may be induced by ionizing radiation and shall 
include thyroid cancer.  38 C.F.R. § 3.311(b)(2) (2002); and 
Claims Based on Exposure to Ionizing Radiation (Prostate 
Cancer and Any Other Cancer), 63 Fed. Reg. 50,993, 50,995 
(1998) (to be codified at 38 C.F.R. § 3. 311(b)(2)(xxiii) and 
(xxiv)).  The provisions of 38 C.F.R. § 3.311(b) do not 
provide presumptive service connection for radiogenic 
diseases.  Rather, they outline a procedure to be followed in 
adjudicating a claim for such diseases. 

The veteran claims he has thyroid cancer secondary to 
ionizing radiation in service.  He believes his work in close 
proximity to communication equipment and other electronic 
devices constituted this exposure.  Robert G. Naylor, M.D., 
performed a thyroidectomy on the veteran in June 1993.  The 
diagnosis was papillary carcinoma, follicular variant.  Dr. 
Naylor stated that this type of cancer can be caused from 
exposure to radiation.  Dr. Naylor's surgical notes, showing 
that Dr. Muse assisted in the surgery, are also of record, in 
addition to an abstract of medical literature titled 
Occupational Exposures and thyroid cancer: results of a case-
control study.  Work with x-rays and electromagnetic fields 
and chemicals were cited risks for thyroid cancer.    

Clearly, the veteran was not a participant in any of the 
radiation risk activities listed in 38 C.F.R. 
§ 3.303(d)(3)(ii) (2003).  Thus, even though thyroid cancer 
is one of the diseases set forth in 38 C.F.R. § 3.309(d) (2) 
(2003) as presumptively related to radiation exposure, the 
presumptive provisions of 38 C.F.R. § 3.309(d) (2) are not 
for application.  The uncontroverted evidence shows that the 
veteran was not a radiation exposed veteran as that term is 
used in 38 C.F.R. § 3.309.  

However, considering the criteria set forth at 38 C.F.R. 
§ 3.311, the RO obtained all pertinent information from the 
veteran and requested information as to his claimed radiation 
exposure from the Department of Defense.  In August 2001, the 
DOD Radiation Standards and Dosimetry Laboratory responded 
that the files were researched for the veteran's name, but 
they were unable to locate any records for him using the 
personal information provided. 

As discussed in detail above, the provisions of 38 C.F.R. § 
3.311 provide for development of claims based on a contention 
of radiation exposure during active service and post-service 
development of a radiogenic disease.  These provisions do not 
give rise to a presumption of service connection, but rather 
establish a procedure for handling claims brought by 
radiation-exposed veterans.  In this case, the RO has 
complied with the procedures set forth in 38 C.F.R. § 3.311 
for the development of claims for radiogenic diseases.  The 
RO attempted to obtain a dose assessment for the veteran's 
total in-service exposure to ionizing radiation.  As there 
were no records of the veteran's exposure, there was no need 
to refer this case to the Under Secretary for Benefits for an 
opinion as to whether sound scientific medical evidence can 
support the conclusion that it is at least as likely as not 
that the veteran's disease resulted from radiation exposure 
during service.  See Hilkert v. West, 12 Vet. App. 145, 148-
50 (1999) (en banc).

Once a claim has been fully developed pursuant to the 
procedures set forth in 38 C.F.R. § 3.311, as it has been 
here, it remains the Board's responsibility to evaluate the 
evidence and determine whether the veteran's claimed 
disability is in fact the result exposure to ionizing 
radiation in service.  38 C.F.R. § 3.303(d); see Combee, 
supra.

Having reviewed the complete record, the Board concludes that 
the preponderance of the evidence is against finding that the 
veteran's thyroid cancer developed as a result of exposure to 
ionizing radiation during service.  In this regard, the 
August 2001 response from DOD showed no record of exposure 
for this veteran.  Dr. Naylor's statement has been considered 
but, as it is almost 30 years after service and as it is 
inconsistent with the objective evidence of no actual 
exposure to ionizing radiation, it is of minimal probative 
value.  Furthermore, as to the medical literature titled 
Occupational Exposures and thyroid cancer: results of a case-
control study, which listed work with x-rays and 
electromagnetic fields and chemicals as a risk for thyroid 
cancer, the article does not have probative significance as 
to this particular case, as no actual radiation exposure has 
been documented.  Furthermore, it is a general article that 
does not offer information specific to this veteran's 
exposure.

The veteran does not content that thyroid cancer had its 
onset during active service or within one year thereafter, 
and the service medical records disclose no complaints or 
findings of any thyroid disability.  Rather, the veteran has 
reported that he was diagnosed as having thyroid cancer in 
1993.  The medical evidence of record shows that this 
disability was first diagnosed in 1993, and there is no 
competent evidence of record relating it to any in-service 
disease or injury, other than Dr. Naylor's opinion, as 
discussed above.  

The Board has no doubt that the veteran is sincere in his 
belief that his thyroid cancer was related to exposure to 
ionizing radiation in service.  However, it is well 
established that, as a layperson, he is not considered 
capable of opining, no matter how sincerely, as to the nature 
or etiology of his disease.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).

In summary, the Board concludes that the preponderance of the 
evidence is against granting service connection either on a 
direct basis or on any presumptive basis, including pursuant 
to the provisions of 38 C.F.R. § 3.311.  The benefit sought 
on appeal is accordingly denied.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for thyroid cancer, 
including as due to exposure to ionizing radiation, is 
denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



